 

 

 

AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT COURT
CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF Cay i6<12%1 A

ei

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
RAMIRO JUAREZ DURAN (1) Case Number: 19CR0851-CAB

LEWIS C. MULLER
Defendant’s Attorney

USM Number 73915298

Cc] -
THE DEFENDANT:
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

LJ was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF COCAINE ]

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L.] The defendant has been found not guilty on count(s)

 

[] Count(s) is dismissed on the motion of the United States.

 

Assessment ; $100.00
Dx

L] JVTA Assessment*: $
*jJustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 12.2019 }

Date of Imposttion Of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: RAMIRO JUAREZ DURAN (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR0851-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
27 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION (SAN DIEGO AREA) TO
FACILITATE FAMILY VISITIONS.

KO

(1 The defendant is remanded to the custody of the United States Marshal.

Ol —- The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

 

 

CL] as notified by the United States Marshal.
Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O_ onor before
OJ as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

19CR0851-CAB
